Citation Nr: 1500432	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-30 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968, including service in the Republic of Vietnam. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in relevant part, denied entitlement to service connection for bilateral hearing loss and tinnitus.  

The issue of entitlement to service connection for a sleep disorder, including as secondary to tinnitus, was raised in the Veteran's October 2012 VA Form 9.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it.  Thus, it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's current bilateral hearing loss and tinnitus are at least as likely as not the result of injury during service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112(a) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.3.85 (2014).

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112(a); 38 C.F.R. §§ 3.303, 3.307, 3.309.



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for certain chronic diseases, including organic diseases of the nervous system (e.g., sensorineural hearing loss and tinnitus) when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309; see also VA. Gen. Coun. Prec. 2-03 at paras. 2-3 (May 22, 2003) (collecting medical treatises and manuals describing tinnitus as a nervous system disorder).  

When chronic diseases are at issue, the second and third elements for service connection may alternatively be established by showing continuity of symptomatology.  See Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).  

In the instant case, the Veteran clearly suffers from bilateral hearing loss and tinnitus.  Bilateral sensorineural hearing loss and associated subjective tinnitus were diagnosed during a May 2009 VA contracted examination.  The Veteran is competent to report current tinnitus.  Charles v. Principi, 16 Vet App 370 (2002).  

The Veteran has attributed hearing loss and tinnitus to two specific incidents of acoustic trauma that occurred during service.  The first was when he was near an explosion caused by an incoming rocket at the Da Nang Air Base ammunition dump.  The second was when a B-52 exploded on a runway near him.  He reported ringing in his ears and from hearing impairment after the explosion at the ammunition dump.  He has indicated that he did not seek treatment for his hearing conditions in large part due to the Marines Corps culture.  

The Veteran has credibly indicated that he has permanent hearing loss and tinnitus following combat attacks in Vietnam.  See Da Nang Air Base Attacked" Universal Newsreel, New York, NY: NBC Universal, Mar. 3, 1967; Accessed from NBC Learn: https://archives.nbclearn.com/portal/site/k-12/browse/?cuecard=1480.  His report of injuries and permanent injury are presumed.  Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012).  Based on his reports, a continuity of symptomatology of chronic bilateral hearing loss and tinnitus has been established sufficient to satisfy the remaining elements of service connection.  

While two audiologists have provided negative opinions with respect to the etiology of the Veteran's hearing loss and tinnitus, neither examiner considered the Veteran's reports of having suffered from tinnitus and hearing impairment since service.  Rather, the examiners based their opinions on a lack of evidence of hearing loss or tinnitus during service.  See Dalton v. Nicholson, 21 Vet App 23, 39-40 (2007).  Thus, the examiners' opinions are of minimal probative value.  

All doubt with respect to these claims is resolved in favor of the Veteran, and service connection for bilateral hearing loss and tinnitus are granted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


